Ellsworth, J.
(concurring specially). While I concur in the result announced by the opinion of my associates, I am unable to agree with their holding that the proceeding initiated by respondent, Flealey, against appellant, Forman, in the United States Land Office at Fargo on May 8, 1899, “was not in reality a contest.”
A “contest," according to the definition of the rules of practice of the Land Department (rule 1), is a special proceeding “initiated by an adverse party or other person against a party to any entry, filing or other claim, under the laws of Congress relating to the public lands for any sufficient cause affecting the legality or validity of the claim.” The proceeding referred to presents every feature of a contest. It was initiated by an affidavit presented by the respondent, Flealey, as contestant, in which were alleged facts constituting a ground of contest. It was directed against appellant, Forman, who on April 27, 1899, had made an entry under the homestead laws and invoked an adversary proceeding, the result of which would eventually determine the rights of one party or the other to the land. The notice issued was in *129the exact form required of a notice of contest, and the parties were directed to appear before the local land office and offer testimony in accordance with the rules of practice governing contests. Such a proceeding arising out of a hearing to determine conflicting claims of two parties to priority in entry on a tract of public land is a new contest, or at least “an inquiry in the nature of a new contest,” that under specific holdings of the Land Department should be regulated by the rules of practice governing service of notice. Parrish v. Jay, 19 Land Dec. Dep. Int. 405; Lark v. Livingston, 26 Land Dec. Dep. Int. 163. Rule 9 provides (4 Land Dec. Dep. Int. p. 38): “Personal service shall be made in all cases where possible if the party to be served is a resident in the state or territory in which the land is situated, and shall consist in the delivery of a copy of the notice to each person to be served.” Forman, was, unquestionably, at the time this notice was issued, a resident of the state and entitled to personal service.' He was, however, served only by registered letter, which reached him on June 9, 1889, 11 days before the date of hearing. Fie appeared before the United States District Land Office on the day of hearing named in the notice and objected to the jurisdiction of the Land Department on the grounds of insufficiency of service. Flis objection was overruled, and he then took part in the proceedings of the trial, cross-examined the witnesses offered by contestant, introduced witnesses of his own, and applied for and obtained a continuance until August 3, 1899, for the purpose of taking further testimony. On the adjourned date he again appeared, in- • traduced the testimony taken, and joined in a submission of the cause to the register and receiver of the local land office upon oral and written argument of counsel.
Under the rulings of the Land Department an appearance for the purpose of objecting to the sufficiency of the notice does not confer jurisdiction upon the local office; nor is such objection waived by subsequent participation in the trial. Chesley v Rice, 16 Land Dec. Dep. Int. 120; Davison v. Beatie, 14 Land Dec. Dep. Int. 689; Farrier v. Falk, 13 Land Dec. Dep. Int. 546. In denying Forman’s motion to dismiss on the ground of insufficient notice, and in asserting and maintaining jurisdiction of the contest,, the Land Department may be said to have ignored its rules ancl disregarded its announced principles of practice. If therefore, in a proceeding in the courts, a failure of the Land Department to *130observe its owa rules with reference to service of notice may be regarded as depriving it of jurisdiction over the person of a party to a contest,- it may be urged with great force that its action, as shown by the facts of the case, in cancelling Forman’s entry, was wholly unauthorized.
It has, however, been decided by this court that the Land Department may in .particular cases suspend the operation of its rules or entirely disregard them, providing, however, it does not in so doing act in an arbitrary manner and deny the entryman a right to be heard. In case it shall appear that the action of the Land Department in failing to observe its own regulations results in the denial of a fair hearing to an entryman, the courts will restore to him the rights he has lost by such unfair procedure. Under the principle of this ruling, while the action of the local lánd office in asserting jurisdiction over the person of appellant in' this case was a clear disregard of its' rules of practice, and might have and should have beén reversed either by the Commissioner of the General Land Office or the Secretary of the Interior, it will not be fatal to the action of the department in cancelling the entry, unless it can be said that it resulted in an ex parte proceeding in which the entryman had no chance to be heard, culminating in a cancellation of a bona fide entry. Parsons v. Venzke, 4 N. D. 452, 61 N. W. 1036, 50 Am. St. Rep. 669.
I think it may be assumed upon the facts shown that appellant was accorded a reasonably fair hearing before the local land office. It does not appear that by reason of the defective notice of hearing he was prevented from introducing any evidence important to his case, or was deprived of' any right that he would have enjoyed if service had been made in accordance with the rules of practice of the Land Department. It certainly does not appear that the Land Department, under all the circumstances, acted arbitrarily.
. The rule that, in the view of courts of this state,' a partial or even total disregard by the Land Department of some of its rules will not affect its jurisdiction to cancel an entry upon the public lands, provided it shall appear that the entryman has been accorded a fair hearing, was announced by the court almost fifteen years ago, and since that time has been applied and reiterated so often that it may be said to be a principle firmly embedded in the jurisprudence of our state. While I believe it should be applied *131in the determination of this case, I place my concurrence on this point upon the ground of stare decisis.
(121 N. W. 1122.)